OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on April 2,1952, under the name William S. Hack.
*288On March 11, 1988, the respondent was found guilty after trial in the United States District Court for the Southern District of New York of conspiracy to commit fraud against the United States in violation of 18 USC § 371, and of filing fraudulent income tax returns in violation of 26 USC § 7206 (2).
26 USC § 7206 (2), states, in relevant part, that:
"Any person who * * *
"(2) * * * [w]illfully aids or assists in, or procures, counsels, or advises the preparation or presentation under, or in connection with any matter arising under, the internal revenue laws, of a return, affidavit, claim or other document, which is fraudulent or is false as to any material matter, whether or not such falsity or fraud is with the knowledge or consent of the person authorized or required to present such return, affidavit, claim, or document * * * shall be guilty of a felony”.
This court has determined that filing fraudulent claims with an agency of the United States in violation of 18 USC § 287 is cognizable in New York as offering a false instrument for filing in the first degree, a class E felony (Penal Law § 175.35; see, Matter of Sheehan, 93 AD2d 570; Matter of McComb, 93 AD2d 568, appeal dismissed 60 NY2d 643). We find that violation of 26 USC § 7206 (2) is similarly cognizable in New York as offering a false instrument for filing in the first degree.
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred and the clerk of this court is directed to strike his name from the roll of attorneys and counselors-at-law forthwith.
Mollen, P. J., Mangano, Thompson, Bracken and Balletta, JJ., concur.
Ordered that pursuant to Judiciary Law § 90 the respondent William Sam Hack, admitted under the name William S. Hack, is disbarred and his name be stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective *289immediately, the respondent William Sam Hack is commanded to desist and refrain (1) from practicing law in any form, either as principal or agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.